UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8213


CARLOS R. MAYBERRY, The Ethnoreligious Order and Voomorphic
Confraternity of the Black Mafia,

                Plaintiff - Appellant,

          v.

GARY MAYBERRY; CARLTON APPLEWHITE; L. BYNUM; NATACHA
MAYBERRY; DAYENA CORCORAN; CHERIE PEAY; G. SCHROEDER; J.
FIELDS;   KUTCHERMAN; J.  MOSS;  NATHANIEL STANLEY,  All
defendants sued individually and in his or her official
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-02366-WDQ)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Carlos R. Mayberry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos R. Mayberry appeals the district court’s order

dismissing      his    42    U.S.C.    §     1983    (2006)       complaint          without

prejudice     for     failure     to     comply      with     a     court      order      to

particularize         his    complaint.             This    court        may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory         and       collateral      orders,       28     U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                   The order Mayberry seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order. See Domino Sugar Corp. v. Sugar Workers

Local   Union       392,     10   F.3d       1064,    1067        (4th     Cir.       1993).

Accordingly, we dismiss the appeal for lack of jurisdiction.                              We

dispense     with     oral    argument       because       the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED




                                             2